Citation Nr: 1017284	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran
Mr. T.M.

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1944 to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 2009, the Veteran's claim was remanded by the Board 
for further development, it has since been returned to the 
Board for adjudication.

In February 2010 the Veteran appeared before the undersigned 
Veterans Law Judge for a Travel Board hearing.  A transcript 
of that hearing is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A psychiatric disorder is not shown to have been present 
in service or manifested for many years thereafter, and no 
psychiatric disorder is otherwise related to service.

2.  PTSD based on a verified in-service stressor is not 
shown.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a September 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the Veteran's claims 
for service-connected PTSD as well as what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The 
November 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the September 
2004 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the December 2006 statement of the case 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records.  Also of record and 
considered in connection with the appeal are the transcript 
from the Veteran's Travel Board hearing, written statements 
provided by the Veteran, and statements made by his 
representative on his behalf.  The Board finds that no 
additional RO action to further develop the record is 
warranted. 

A request was made in June 2004 to the National Personnel 
Records Center (NPRC) to retrieve any available service 
records belonging to the Veteran.  In September 2004, NPRC 
responded that the Veteran's records were not found and were 
presumably lost in a fire in 1973.  The RO then attempted to 
rebuild the file by requesting records from additional 
sources.  The Veteran was informed of this by a September 
2004 correspondence and was requested to provide any 
additional supporting documents he may have had.  The Board 
realizes that in such situations there is a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998) and Regulations 
Generally.

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis.  Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS,FOURTH 
EDITION (DSM-IV) as the governing criteria for diagnosing 
PTSD.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the claimant did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the Veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

Treatment records show that Veteran has been diagnosed with 
anxiety.  Although he has not specifically raised a claim for 
service connection for a psychiatric disorder other than 
PTSD, the Board must nonetheless consider this possible 
additional entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that a claim for service connection for PTSD 
encompasses a claim for service connection for a psychiatric 
disability no matter how it is diagnosed).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background

The Veteran's claims file includes a report of physical 
examination prior to discharge dated in October 1946.  The 
report noted a normal psychiatric diagnosis.  The Veteran's 
DD 214 does not reflect that the Veteran participated in 
combat.

A treatment note dated in June 2002 reported that the Veteran 
was screened for PTSD during his treatment.  When asked 
whether he had gone through a terrible experience such as 
being attacked, being threatened with a weapon, being in 
combat or seeing someone badly injured, the Veteran stated 
that he had not had such experiences.  The Veteran further 
stated that in the past month he had not been bothered by 
repeated memories thoughts or images of a previous stressful 
experience.

A psychiatric evaluation from the Goldsboro Psychiatric 
clinic dated in May 2004 noted the Veteran's assertions that 
he had witnessed injuries to and deaths of fellow soldiers 
during his service in the Philippines.  The Veteran's 
evaluating physician, Dr. J.L., stated that the Veteran had 
chronic and severe posttraumatic stress disorder.  A global 
assessment of functioning (GAF) score of 30 was provided.  In 
a November 2004 treatment note Dr. J.L. stated that the 
Veteran reported continued severe PTSD symptoms including 
nightmares.  

In a statement in support of his claim dated in November 
2004, the Veteran stated that during World War II he 
participated in the campaign in Luzon.  The Veteran further 
stated that during the first half of 1945 at Luzon there was 
death, injury and destruction all around him.  The Veteran 
stated that later, he continued to live through horrific 
events and that, in the summer of 1945, his squad leader, 
Sergeant J.B., was badly injured from a bomb dropped by 
Japanese fighters.

A December 2004 Fayetteville VA medical center (VAMC) 
treatment note reported that the Veteran was screened for 
PTSD.  The Veteran stated that he had not had any experience 
that was so frightening, horrible or upsetting that in the 
past month he had had nightmares or intrusive thoughts about 
it.  In a January 2005 statement in support of his claim the 
Veteran stated that he still had nightmares and flashbacks 
about Luzon and the soldiers killed there.

In June 2006, a response from the U. S. Armed Services Center 
for Research of Unit Records (CURR) stated that it reviewed 
the February to November 1945 historical summaries submitted 
by the 4189th quartermaster service company and found that 
the Veteran's unit arrived at Manila Luzon, Philippine 
Islands in July 1945.  It was noted that the records did not 
indicate that Sergeant J.B. was injured at Luzon.

In October 2006, the Veteran was afforded a VA examination.  
It was noted that the Veteran's claims file, to include the 
Goldsboro Clinic Psychiatric evaluation, was reviewed prior 
to the examination.  During his examination, the Veteran 
stated that he had had problems for the past ten or fifteen 
years and that these problems had become worse.  The Veteran 
stated that he had difficulty sleeping and had nightmares two 
or three times a week and intrusive thoughts.  The Veteran 
stated that he was anxious and hypervigilant.  The Veteran's 
examiner stated that the Veteran was very vague in his 
description of his stressors.  The examiner found that the 
Veteran did not meet the DSM-IV criteria for PTSD.  He gave a 
diagnosis of anxiety disorder and a GAF score of 70.  The 
examiner further stated that the Veteran's advancing age was 
a contributing factor to his anxiety disorder.  

In October 2006, the JSRRC reported to the RO that morning 
reports were not available for the 4189th quartermaster 
service company between May 1945 and September 1945.  A 
formal finding on the unavailability of these reports was 
made in November 2006.

In a VAMC treatment note dated in August 2009, the Veteran 
reported trouble sleeping, bad dreams and seeing and hearing 
things that were not there.  The Veteran's psychiatrist 
provided a diagnosis of anxiety disorder not otherwise 
specified and a GAF score of 80.

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  
During his hearing, the Veteran contended that he saw 
Sergeant J.B. after he was injured during an attack during 
the Battle of Dutch East India in June 1945.

Analysis

The Veteran has been diagnosed with anxiety disorder; 
however, the Veteran's report of physical examination prior 
to discharge noted no psychiatric abnormalities.  Further, 
the first treatment note for any psychiatric disorder is 
found in May 2004, almost fifty years after the Veteran's 
discharge.  The gap of time of between in-service symptoms 
and the first post- service medical evidence of a psychiatric 
disorder is, in itself, significant and it weighs against the 
Veteran's claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
As the evidence has not shown an in-service event or 
incurrence of anxiety and as no continuity of symptoms can be 
shown, the Veteran's anxiety disorder cannot be found to be 
related to service.  

Regarding the Veteran's claim for PTSD, as stated above, in 
the case of a Veteran who engaged in combat with the enemy in 
active service during a period of war, lay evidence can be 
used to show an in-service incident occurred if consistent 
with the Veteran's service notwithstanding a lack of official 
records corroborating the incident.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2006).  In this case, 
however, despite the Veteran's assertions to the contrary, 
the evidence, namely the Veteran's DD 214 form and CURR 
report, fail to show evidence of combat.  Thus, the combat 
presumption does not apply in this case.

The Veteran has stated that among his stressors was seeing 
Sergeant J.B. after he was injured.  A JSRRC search found 
that morning reports between May and September 1945 were 
unavailable and thus the Veteran's stressor cannot be 
verified through service records.  The Veteran has not 
provided additional information which verifies this stressor 
despite requests for additional information from the RO.

Finally, the Board notes that the evidence contains 
conflicting medical opinions as to whether the Veteran has 
PTSD.  Dr. J.L., in his evaluation and treatment notes has 
stated that the Veteran has severe chronic PTSD, the 
Veteran's VA examiner and treating physicians, however, have 
stated that the Veteran has anxiety disorder influenced by 
his advancing age and the Veteran's PTSD screen results have 
been negative.  

In this case, the Board finds the opinion of the Veteran's VA 
examiner more probative than that of Dr. J.L.  As stated 
above, where combat is not shown, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  See Doran, 6 Vet. App. 
283, 288-89 (1994). In this case, Dr. J.L. has taken the 
Veteran's assertions regarding his stressors at their word 
and thus determined, using only the Veteran's provided 
history of combat, that the Veteran has PTSD.  The VA 
examiner, however, noted that the Veteran did not meet the 
DSM-IV criteria for PTSD.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Given the inconsistency of the Veteran's 
statements, stating, for example in December 2004 that he had 
not had any nightmares or intrusive thoughts about a stressor 
and stating in January 2005 that he still had nightmares and 
flashbacks about Luzon and the soldiers killed there, and the 
fact that the Veteran's VA examiner read the Veteran's claims 
file, to include Dr. J.L.'s notes before making a 
determination, the Board finds the VA examiner's opinion more 
probative than that of Dr. J.L.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).

As the evidence has failed to show an in-service incurrence 
of a psychiatric disorder, evidence of combat, corroborating 
evidence of a verified stressor or a definite diagnosis of 
PTSD, the Veteran's claim must fail.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


